17-10466-scc        Doc 1045        Filed 12/13/18 Entered 12/13/18 15:43:18                     Main Document
                                                  Pg 1 of 5


 Robert J. Feinstein, Esq.
 Bradford J. Sandler, Esq.
 Beth E. Levine, Esq.
 PACHULSKI STANG ZIEHL & JONES LLP
 780 Third Avenue, 34th Floor
 New York, New York 10017
 Telephone: (212) 561-7700
 Facsimile: (212) 561-7777

 Counsel to the Plan Administrator

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :                Chapter 11
                                                                :
 RUNWAY LIQUIDATION                                             :                Case No. 17-10466 (SCC)
                                 1
 HOLDINGS, LLC, et al.,                                         :
                                                                :                Jointly Administered
                   Debtors.                                     :
 ---------------------------------------------------------------x

       CERTIFICATION OF COUNSEL REGARDING PLAN ADMINISTRATOR’S
      MOTION FOR THE ENTRY OF AN ORDER PURSUANT TO FEDERAL RULE
       OF BANKRUPTCY PROCEDURE 9019 APPROVING COMPROMISE AND
         SETTLEMENT WITH ZURICH AMERICAN INSURANCE COMPANY

          Pursuant to 28 U.S.C. § 1746 and Rule 9075-2 of the Local Rules of the United States

 Bankruptcy Court for the Southern District of New York (the “Local Rules”), and in accordance

 with the case management procedures set forth in the Order Establishing Certain Notice, Case

 Management, and Administrative Procedures [Docket No. 90] (the “Case Management Order”),

 the undersigned hereby certifies as follows:

          1.       On November 29, 2018, counsel to David MacGreevey, in his capacity as the plan

 administrator (“Plan Administrator”) filed the Plan Administrators Motion for the Entry of an



 1
  A list of the Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Post-
 Effective Date Debtor’s federal tax identification number include: Runway Liquidation Holdings, LLC (6857);
 Runway Liquidation, LLC (5942); Runway Liquidation Intermediate Holdings, LLC (3673); MR Liquidation, LLC
 (9200); and MMH Liquidation, LLC (3854).


 DOCS_SF:98509.1 08467/001
17-10466-scc        Doc 1045      Filed 12/13/18 Entered 12/13/18 15:43:18           Main Document
                                                Pg 2 of 5


 Order Pursuant to Federal Rule of Bankruptcy Procedure 9019 Approving Settlement with

 Zurich American Insurance Company [Docket No. 1038] (the “Motion”) with the United States

 Bankruptcy Court for the Southern District of New York (the “Court”).

          2.       Pursuant to the Notice of Hearing on Plan Administrators Motion for the Entry of

 an Order Pursuant to Federal Rule of Bankruptcy Procedure 9019 Approving Settlement with

 Zurich American Insurance Company [Docket No. 1038], responses to the Motion were to be

 filed and served no later than December 10, 2018, at 4:00 p.m. (the “Objection Deadline”).

          3.       The Case Management Procedures provide that where no objection to a request

 for relief is filed, the movant may submit a proposed order granting such request for relief to the

 Court along with a certificate of no objection stating that no objection has been filed or served on

 the movant.

          4.       The undersigned counsel hereby certifies that, as of the date hereof, no answer,

 objection, or other response to the Motion has been received. Undersigned counsel further

 certifies that she has reviewed the docket in this case and no answer, objection, or other response

 to the Motion appears thereon.

          5.       Accordingly, the undersigned respectfully requests that the Court enter the order

 attached hereto as Exhibit 1 in accordance with the procedures described in the Case

 Management Order.

 Dated:     DECEMBER 13, 2018            PACHULSKI STANG ZIEHL & JONES LLP

                                         /s/ Beth E. Levine
                                         Robert J. Feinstein, Esq.
                                         Bradford J. Sandler, Esq.
                                         Beth E. Levine, Esq.
                                         780 Third Avenue, 34th Floor
                                         New York, New York 10017
                                         Telephone: (212) 561-7700 / Facsimile: (212) 561-7777
                                         Counsel to the Plan Administrator

                                                    2
 DOCS_SF:98509.1 08467/001
17-10466-scc        Doc 1045   Filed 12/13/18 Entered 12/13/18 15:43:18   Main Document
                                             Pg 3 of 5


                                         EXHIBIT 1

                                       Proposed Order




 DOCS_SF:98509.1 08467/001
17-10466-scc          Doc 1045        Filed 12/13/18 Entered 12/13/18 15:43:18                    Main Document
                                                    Pg 4 of 5


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :                  Chapter 11
                                                                :
 RUNWAY LIQUIDATION                                             :                  Case No. 17-10466 (SCC)
 HOLDINGS, LLC, et al.,1                                        :
                                                                :                  Jointly Administered
                   Debtors.                                     :
 ---------------------------------------------------------------x

      ORDER PURSUANT TO FEDERAL RULE OF BANKRUPTCY PROCEDURE 9019
              APPROVING COMPROMISE AND SETTLEMENT WITH
                  ZURICH AMERICAN INSURANCE COMPANY

            Upon the motion (the “Motion”)2 of the Plan Administrator, on behalf of the Post-

 Effective Date Debtors, for entry of an order (this “Order”), authorizing the Plan Administrator

 to enter into a settlement with Zurich American Insurance Company; and it appearing that this

 Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1157 and 1334; and it appearing

 that this proceeding is a core proceeding pursuant to 28 U.S.C. § 158(a); and this Court having

 found that adequate notice of the Motion and the relief requested therein has been provided in

 accordance with the Bankruptcy Rules and the Local Rules; and no objections to the Motion

 having been filed; and after a hearing having been held before this Court on December 17, 2018

 (the “Hearing”) to consider the Motion; and the Court having determined that the relief requested

 by the Motion is in the best interests of the Post-Effective Date Debtors, creditors, and other

 parties in interest; and the legal and factual bases set forth in the Motion having established just




 1
  A list of the Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Post-
 Effective Date Debtor’s federal tax identification number include: Runway Liquidation Holdings, LLC (6857);
 Runway Liquidation, LLC (5942); Runway Liquidation Intermediate Holdings, LLC (3673); MR Liquidation, LLC
 (9200); and MMH Liquidation, LLC (3854).
 2
     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.


 DOCS_SF:98509.1 08467/001
17-10466-scc        Doc 1045       Filed 12/13/18 Entered 12/13/18 15:43:18        Main Document
                                                 Pg 5 of 5


 cause for the relief requested under Rule 9019 of the Federal Rules of Bankruptcy Procedure;

 and after due deliberation and for good cause appearing for the Motion, it is hereby:

          ORDERED that the Motion is hereby granted; and it is further

          ORDERED that the Settlement is approved on the following terms:

               a.      Within 14 days of entry of this Order, Zurich shall return the Collateral to
 the Plan Administrator in the amount of $2,520,000, less (i) that portion of the Zurich
 Administrative Fees already recovered in the amount of $5,684.59, and (ii) the outstanding
 Zurich Administrative Fees in an amount not to exceed $14,416.73.

                   b.        The Zurich Claims, Claims Nos. 887 and 906, shall be deemed withdrawn.

          ORDERED that the terms and conditions of this Order shall be immediately effective and

 enforceable upon its entry; and it is further

          ORDERED that the Court retains jurisdiction with respect to all matters arising from or

 related to the implementation of this Order.

 New York, New York
 Dated: ________________, 2018
                                                  __________________________________________
                                                  THE HONORABLE SHELLEY C. CHAPMAN
                                                  UNITED STATES BANKRUPTCY JUDGE




                                                    2
 DOCS_SF:98509.1 08467/001
